DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 19-36 are pending and rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific examples in the specification where this occurs, such as the example provided in Table 1, where the carrier gas flow rate is 6 slm as compared to one where the flow rate gas is varied between 6 slm and 9.5 slm, at 1000 W RF power, etc., does not reasonably provide enablement for every possible carrier gas flow rate variation where this could occur.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As discussed in MPEP 2164.08, “The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.” Here, the claim provides for any possible variation of carrier gas flow rate during two or more deposition cycles to reduce center-to-edge non-uniformity compared to a film deposited without varying the carrier gas flow rates during the two or more deposition cycles.  However, one of ordinary skill in the art would not be able to make and use the entire scope of the claimed invention without undue experimentation.
As discussed in MPEP 2164.01(a), Undue Experimentation Factors include:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

As to (b), the nature of the invention, the method as claimed is directed to reducing the center-to-edge uniformity of the film deposited by a plasma enhanced vapor deposition process by varying the carrier gas flow rates of one or more carrier gases when exposing a substrate to a reactant during two or more deposition cycles as compared to a plasma enhanced vapor deposition process where the carrier gas flow rate is not varied when exposing a substrate to a reactant.
As to (c), the state of the prior art, the prior art does not provide any guidance or suggestion to vary the carrier gas flow rate when exposing a substrate to a reactant to reduce the non-uniformity during a plasma enhanced vapor deposition process. 
As to (d), the level of one of ordinary skill in the art, they would be an expert in the art, but as discussed above for (c), the prior art of record does not provide any guidance or suggestion that varying one or more carrier gas flow rates when exposing a substrate to a reactant would reduce the center-to-edge non-uniformity of a deposited film.
As to (e), the level of predictability, the specification provides examples of changing the carrier gas flow during deposition and the effect of the variation on the non-uniformity (NU) as indicated in Tables 1-3. In Table 1, the film with the lowest NU was deposited using a single carrier gas flow rate of 9.5 slm and not by varying the carrier gas flow rate, where the RF power was 1000 W. In Table 2, the films having 
As to (f), the amount of direction provided by the inventor, examples are shown that provide increased uniformity and that provide increased non-uniformity with regard to changing gas flow rates.  The disclosure provides no direction as to how to provide a specific combination that will be more uniform other than using the exact set up of one of the working examples that provides such more uniform results. Therefore, 
As to (g), the existence of working examples, as noted above, working examples are provided, but non-working (more non-uniform results) are also provided by varying the carrier gas flow rate, and no direction is given as to what combinations of carrier gas flow rates will give the desired results of more uniform results.
As to (h), the quantity of experimentation needed, there is nothing to indicate what results would be expected from conditions not provided in one of the examples in the specification, and therefore, it seems that for every possible combination of carrier gas flow rates and plasma power set-ups testing would have to be performed to see if the improved uniformity would occur. Therefore, an extremely large number of tests would have to be performed to cover the scope of the claims.
Weighing all of these features, it is the Examiner’s position that with the flow rate described as being varied, this provides many different ways to change the flow rate, since the flow rate of one or more carrier gases can be varied, the plasma conditions can also be varied, the provided data indicates that the predictability is low, the direction of the inventor as to what carrier flow rate conditions would be acceptable is not significant, and an extremely large amount of experimentation would be required to determine conditions providing reduced center-to-edge non-uniformity to cover the scope of the claims, one having ordinary skill in the art would have to perform undue experimentation to determine the acceptable carrier gas flow rates and the appropriate manner to vary them to provide the claimed reduced center-to-edge non-uniformity, even though some working examples are present, and no other features that would oppose this position are present. Therefore, the specification does not enable any person 

Relevant Art
	The Examiner notes Elers, EP 1703552 A1 (provided on the IDS of 11/21/2019) and Fujii, US 2012/0164848 A1.
	Elers teaches depositing non-conformal layers onto a substrate where a first reactant is supplied in an amount insufficient to saturate the surface of the substrate followed by providing a plasma pulse so as to deposit the film and repeating the steps in alternating pulses to provide the desired film thickness (abstract, 0012-0015, 0031, 0071, 0073-0077, 0084, Fig. 1, and Fig. 5). They suggest varying the carrier gas flow rate during deposition cycles so as to achieve a non-conformal film on the substrate in the openings of the substrate (0012, 0062, 0066, 0076, and 0084). Therefore, Elers does not suggest varying the carrier gas flow rate over the substrate so as to reduce the center-to-edge non-uniformity of the deposited film.
	Fujii teaches plasma-assisted ALD where a source gas, i.e. DCS, and a  first carrier gas are supplied to a wafer, purging is performed, and a nitriding gas, i.e. ammonia, and a second carrier gas are introduced so as to nitrify the adsorbed source gas (abstract, 0018-0022, and 0037-0041). They teach varying the flow rates of the carrier gases between the introducing of the DCS gas and the introducing of the ammonia gas, where the flow rate of the first carrier gas is different from the flow rate of the second carrier gas so as to prevent uniformity in the film thickness from being 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718